Title: To George Washington from James Tilghman, 7 July 1786
From: Tilghman, James
To: Washington, George



Dear Sir
Chester Town [Md.] July 7th 1786

I have the honour of your letter of the 5th of June. Altho’ nothing can compensate the loss of My good Son, yet your kind condolence is a great consolation to me, as an honorable testimony of his Merit[.] When I go to Baltimore I will look out the papers I mentioned and inclose them to you[.] If I had wanted any Satisfaction of the falsity of Capt. Asgills insinuations, as I really did not, what you have been pleased to say on the occasion would have put an End my doubts[.] You do not say whether I am at liberty to transmit it to the Gentleman in London who is so anxious to be furnished with a vindication and I can not venture to do it without your express approbation[.] I know he has the matter so much at heart that it would be a great relief to him to be able to put it in the proper light to the small circle of Acquaintance, from whom he would wish to wipe off all manner of doubt[.] If I had your permission I should lay him under the prohibition of giving Copies or makeing any other use of it than a private Satisfaction to him-self and them.
Since poor Tench’s death I have taken up the matter of looking after Miss Andersons Legacy left by the will of Colo. Colville And this leads me to address you on that Subject[.] Her case is remarkably pityable[.] Her father left something handsome and her Mother had a valuable landed intrest in this Country and a great share of it ought to have come to her as the only surviving

child of the family yet so it is that by the wretched indiscreet management of a Brother who was Executor to the father, And for whose debts the mother became security, every thing is totally sunk and lost and she is without any property save this Legacy[.] Happily for her she is not without good friends[.] She is a most worthy creature and claims the commiseration of every body acquainted with her Situation[.] I am induced to give my little assistance as well by the tyes of relationship as the impulse of humanity[.] Your letters to Tench upon the subject refer him for some information to a Mr West of Baltimore Exr of his Brother John West who was your colleague in the Executorship of Colo. Colville’s Will and who it seems was the acting Executor[.] I have applyd to Mr West who writes me that he does not find any thing relative to the Legacy amongst his Brothers papers[.] He adds that Mrs Colville was left Executrix and that she living near Alexandria the Executors used to meet at her house where probably the papers relative to the Estate may have been deposited[.] He does not say whether Mrs Colville be living. It is likely she is not as I think she was not much younger than the Colo. with whom I had the pleasure to be intimate. The case being thus circumstanced I find myself under the necessity of applying to you in behalf of this worthy Young Lady as there is no other person left from whom the wanted information can be had[.] I beg you will believe that no man would be more tender of giving you any trouble than myself and I only wish you to take such measures at your Liesure as may in the End bring miss Anderson to the possession of what is due to her by Colo. Colvilles Will[.] To this I am persuaded you will be induced not more by the duty of your Executorship than your own humane feelings for this amiable young Lady. With my respectful Compliments to Mrs Washington I have the honor to be with great regard yr Most obt hble servt

James Tilghman

